DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was filed after the mailing date of the Non-Final office action on 0/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
In view of further search, claims amended as suggested by the Examiner, Claims 1-3, 5, 9-13, 15-20, 22, 26-29, and 31-33 are allowed. The reasons for allowance as indicated in the office action of 06/24/2021. 
Further, the following is a statement of reasons for the indication of allowable subject matter:  As to claims 1-3, 5, 9-13, 15-20, 22, 26-29, and 31-33, the Applicant’s admitted prior art Choi et al  (US 20180145818) discloses provision of a method for coexistence of long term evolution (LTE) and a 5G system in at least one LTE carrier, including a method for using a multimedia broadcast single frequency network (MBSFN) subframe in order to support sufficient uplink coverage, an uplink control channel may have two structures, and Papasakellariou (US 20180070369) discloses receiving synchronization signals and a master information block (MIB) in a first bandwidth (BW) and receiving a physical downlink control channel (PDCCH) in a second BW, wherein the second BW is indicated by an offset in the MIB 
Applicant’s admitted prior art  does not disclose determining, based on the plurality of parameters, a location of a common reference signal associated with each first channel of the plurality of first channels; receiving, at the UE, a second channel associated with a second RAT different from the first RAT, wherein the second channel of the second RAT overlaps with the plurality of first channels of the first RAT in a frequency domain; and adapting a rate matching around the location of the CRS based on a frequency offset between the second channel and each first channel when RB s of the second channel are unaligned with RBs of the plurality of first channels in the frequency domain (claim); determining, based on the plurality of parameters, a location of a common specific reference signal (CRS) associated with each first channel of the plurality of first channels; and transmitting, from the BS, a second channel associated with a second RAT different from the first RAT, wherein the second channel of the second RAT overlaps with the plurality of first channels of the first RAT in a frequency domain, wherein rate matching is adapted around the location of the CRS based on a frequency offset between the second channel and each first channel when RBs of the second channel are unaligned with RBs of the plurality of first channels in the frequency domain (claim); determining, based on the plurality of parameters, a location of a common specific reference signal (CRS) associated with each first channel of the plurality of first channels, receive a second channel associated with a second RAT different from the first RAT, wherein the second channel of the second RAT overlaps with the plurality of first channels of the first RAT in a frequency domain, and adapt a rate matching around the location of the CRS based on a frequency offset between the second channel and each first channel when RB s of the second channel are unaligned with RB s of the  determine, based on the plurality of parameters, a location of a common specific reference signal (CRS) associated with each first channel of the plurality of first channels, and transmit a second channel associated with a second RAT different from the first RAT, wherein the second channel of the second RAT overlaps with the plurality of first channels of the first RAT in a frequency domain, wherein rate matching is adapted around the location of the CRS based on a frequency offset between the second channel and each first channel when RB s of the second channel are unaligned with RB s of the plurality of first channels in the frequency domain (claim 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JULIO R PEREZ/Primary Examiner, Art Unit 2644